DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On pages 20-21 of the specification, the reference numeral listing of paragraph [0055] should be deleted, since the reference numerals should appear within the detailed description of the invention.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the 
It is noted that the broader recitation is introduced by claim 2, from which claim 3 depends.  Accordingly, a simple deletion of the broader recitation from claim 3 would obviate this ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tamm taken together with Petz et al.
Tamm (Fig. 2; col. 2, lines 23-25) discloses an air conditioner with an air flow path defined by a horizontal channel therethrough, including a plate at the downstream end of the device which defines an air through hole (15), a humidifier (7,8) disposed within the air flow path, the humidifier including a water storage tank holding a water bath (9), the tank including water heating means (10).  The air conditioner further 
Petz et al (Fig. 1; col. 1, lines 50-56; col. 4, lines 27-29; col. 4, line 65 through col. 5, line 20) discloses a humidifier similar to that of Tamm, wherein the element (8) arranged at the downstream end of the device is in the form of a particle filter, which would remove water droplets from a passing air stream by an absorption process.  It would have been obvious for an artisan at the time of the filing of the application, to substitute the vertically extending particle filter of Petz et al for the vertically extending droplet elimination means of Tamm, since such would provide a more complete removal of water droplets from the air stream by creating a more uniform obstruction of the air flow path.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1 and 2 above, and further in view of Holter et al.
The reference combination as applied to claims 1 and 2 above substantially discloses applicant’s invention as recited by instant claim 3, except for the moisture absorption member covering only about 1/3 of the air through hole.
Holter et al (Figs. 1 and 2; col. 3, lines 50-53) disclose an air humidifying device including a water storage tank (2) within an air flow path of the device, and a vertically .
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1 and 2 above, and further in view of Dishner.
The reference combination as applied to claims 1 and 2 above substantially discloses applicant’s invention as recited by instant claims 4 and 6, except for the moisture absorption member being in the form of a sponge, and the sponge being arranged below the bottom of the air through hole.
Dishner (Fig. 2; page 1, col. 2, lines 51 through page 2, col. 1, line 9) teaches a humidifier device similar to that of the primary reference combination, wherein the device includes moisture absorbing sponges (27) extending above the surface of water within a water storage tank (25), but below the air through hole provided at the top end of the end wall of the water storage tank.  It would have been obvious for an artisan at the time of the filing of the application, to modify the apparatus as suggested by the primary reference combination as applied to claims 1 and 2 above, to utilize well known, .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claim 4 above, and further in view of Johnson.
The reference combination as applied to claim 4 above substantially discloses applicant’s invention as recited by instant claim 5, except for the absorption member support means being provided on the side of the plate.  It is noted that the Dishner reference, which forms a part of the reference combination as applied to claim 4 above, does teach a wire support structure for the sponge absorption means thereof.
Johnson (Figs. 3 and 5; col. 3, line 45 through col. 4, line 10) disclose a rigid wire support member for a foam absorption member located immediately adjacent to the air through flow hole of the downstream end of the device.  It would have been obvious for an artisan at the time of the filing of the application, to modify the support means of the absorption member of the reference combination as applied to claim 4 above, to include a rigid support structure, in view of Johnson, since such would allow for the ease of replacement of a non-rigid absorption member, such as a sponge, within the device without mispositioning or misalignment issues.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.B/1-16-21
								/CHARLES S BUSHEY/                                                                                      Primary Examiner, Art Unit 1776